DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Amendments
   The Amendment filed 7/11/2022 has been entered. Claims 1 and 18-19 were amended, and claims 12 and 20 were canceled. Thus, claims 1-11 and 13-19 are pending in the application.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities: 
In claim 1, the phrase “an Food” in line 3 is suggested to read --a Food-- in order to be grammatically correct. 
In claim 1, the limitation “the smallest rectangle” in line 8 is suggested to read --a smallest rectangle -- in order to have proper antecedent basis.
In claim 18, the limitation “the smallest rectangle” in line 9 is suggested to read --a smallest rectangle -- in order to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “can” in line 8 is confusing, as it is unclear whether or not the following limitations are required for the claimed invention. 
Regarding claim 18, the limitation “can” in line 9 is confusing, as it is unclear whether or not the following limitations are required for the claimed invention. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph et al. (US 7,836,882 B1) in view of Rock (US 2005/0155380 A1) and De Nando et al. (US 9,237,928 B2).
Regarding claim 1, as best understood,  Rumph discloses a portable anesthesia apparatus (electronic anesthesia delivery apparatus with wheels for portability) (abstract; Fig. 1) comprising: 
an anesthesia transportation cart (chassis 12, stand 14, and platform feet with wheels) (Figs. 1-3); 
an anesthesia machine mounted on the anesthesia transportation cart (anesthetic chambers 25, 27 with associated circuit board 50, ports, valves, and pipes, all of which are mounted on the chassis 12 and stand 14; anesthesia is for use during a surgical procedure) (Figs. 1-3; col. 4, lines 25-34; col. 5, lines 26-55); 
and a CO2 absorber mounted on the anesthesia transportation cart (pellets 39 for absorbing carbon dioxide, which is mounted on the chassis 12 and stand 14 by way of absorber canister 38; absorber is used to scrub carbon dioxide from the breathing circuit to return unconsumed anesthesia to a patient during a surgical procedure) (Figs. 1-3; col. 6, lines 2-8; col. 7, lines 7-15).
Rumph is silent on the anesthesia machine and CO2 absorber being Food and Drug Administration (FDA) approved. 
However, Rock teaches a device for anesthetic recovery (Rock; abstract) wherein it is stated that any device used in the operating room will need FDA and OSHA approval to ensure the device does not pose a threat to health (Rock; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device’s anesthesia machine and CO2 absorber, the device being used in surgical procedures (see Rumph, col. 4, lines 25-34), to be FDA approved, as taught by Rock, for the purpose of ensuring the device does not pose a threat to patient health (Rock; para. [0064]).
Rumph is silent on wherein the portable anesthesia apparatus has an apparatus footprint area (AFA) of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus.
However, De Nando teaches a mobile functional hospital unit for transporting medical fluids (De Nando; abstract) wherein the portable apparatus has an AFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the area using width times depth thus ranges from 3500-9900 cm2, or 0.35-0.99 m2; the area of width times depth would be a rectangular area encompassing the downward projection of the rectangular base of the device) (De Nando; Fig. 1; col. 5, lines 37-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the portable apparatus has an AFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus, as taught by De Nando, for the purpose of providing the apparatus with compact dimensions for the convenient use of the apparatus by operators in a hospital setting or an emergency situation (De Nando; col. 5, lines 37-44).
Regarding claim 3, the modified Rumph device teaches wherein the portable anesthesia apparatus has an AFA of at least 0.1 m2 and not greater than 0.5 m2 (the area using width times depth thus ranges from 0.35-0.99 m2 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 4, the modified Rumph device teaches wherein the portable apparatus has an apparatus occupying volume (Aov) of at least 0.1 m3 and not greater than 0.5 m3 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the volume using width times depth time height thus ranges from 350000-1485000 cm3, or 0.35-1.485 m3 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 5, the modified Rumph device teaches wherein the portable apparatus has an apparatus height (AH) of not greater than 1200 mm (cabinet 2 is of a height between 100-150 cm, or 1000-1500 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 6, the modified Rumph device teaches wherein the portable anesthesia apparatus has an AH of at least 500 mm (cabinet 2 is of a height between 100-150 cm, or 1000-1500 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 7, the modified Rumph device teaches wherein the portable anesthesia apparatus has an apparatus base width (ABw) of not greater than 550 mm (cabinet 2 is of a width between 50-90 cm, or 500-900 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 8, the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABw of at least 200 mm (cabinet 2 is of a width between 50-90 cm, or 500-900 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 9, the modified Rumph device teaches wherein the portable anesthesia apparatus has an apparatus base depth (ABD) of not greater than 700 mm (cabinet 2 is of a depth between 70-110 cm, or 700-1100 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 10, the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABD of at least 300 mm (cabinet 2 is of a depth between 70-110 cm, or 700-1100 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 11, the modified Rumph device teaches wherein the anesthesia transportation cart comprises: 
a portable base (circular platform with attached feet and wheels at the bottom of the device) (Rumph; Figs. 1-3); 
a mounting post extending up from the portable base (stand 14) (Rumph; Figs. 1-3);
a CO2 absorber mount attached to the mounting post (absorber canister 38 is attached to the stand 14 by way of lower housing 18) (Rumph; Figs. 1-3); 
an equipment shelf attached to the mounting post (lower housing 18 is attached to the stand 14) (Rumph; Figs. 1-3); 
and an anesthesia machine mount attached to the equipment shelf (upper housing 16 which holds the anesthetic chambers 25, 27 and associated circuit board 50, ports, valves, and pipes is attached to the lower housing 18) (Rumph; Figs. 1-3).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of Rock and De Nando as applied to claim 1 above, and further in view of Rockhold (US 7,654,261 B1).
Regarding claim 2, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the portable anesthesia apparatus has an apparatus weight (Aw) of not greater than 210 kilograms.
However, Rockhold teaches a mobile respiratory therapy medication dispensing device (Rockhold; abstract) wherein the portable apparatus has an Aw of not greater than about 210 kilograms (the mobile device is light-weight at approximately 100 pounds, or about 45 kilograms) (Rockhold; col. 11, lines 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the Aw is not greater than 210 kilograms, as taught by Rockhold, for the purpose of ensuring the portable Rumph device is light-weight enough to be easily moved from room to room (Rockhold; col. 11, lines 32-36).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of Rock and De Nando as applied to claim 1 above, and further in view of Hunziker et al. (US 2014/0276071 A1) and Stone et al. (US 2011/0041848 A1). 
Regarding claim 13, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the FDA approved CO2 absorber comprises integrated spirometry and oxygen sensors. 
However, Hunziker teaches an apparatus for calculating cardiac output, an important value to monitor during mechanical ventilation (Hunziker; abstract; para. [0007]) wherein the CO2 absorber comprises an integrated spirometry sensor (volume of oxygen consumed per minute is measured by a spirometer and carbon dioxide absorber, and this value is used in calculating cardiac output) (Hunziker; para. [0061]). Furthermore, Stone teaches a breathing loop (Stone; Fig. 1; abstract) wherein the CO2 absorber comprises an integrated oxygen sensor (carbon dioxide absorbent chamber 7 in conjunction with oxygen control module 8 having oxygen sensors 30, 31) (Stone; Figs. 1, 3a; para. [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph CO2 absorber to comprise integrated spirometry and oxygen sensors, as taught by Hunziker and Stone, for the purpose of enabling a clinician to monitor cardiac output during ventilation (Hunziker; abstract; para. [0007]) as well as for the purpose of ensuring the breathing gas in a breathing circuit is safe for a user (Stone; para. [0007]).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of Rock and De Nando as applied to claim 1 above, and further in view of Sandberg et al. (see pages 10-12 of The MGH Textbook of Anesthetic Equipment attached).
Regarding claims 14-15, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the portable anesthesia apparatus further comprises an O2 tank, wherein the O2 tank comprises an E-size O2 tank.
However, Sandberg teaches common medical gases such as oxygen and nitrous oxide may be supplied to an anesthesia machine via E-size cylinders (Sandberg; see page 10, right column, lines 3-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph anesthesia device to include an O2 tank wherein the O2 tank comprises an E-size O2 tank, as taught by Sandberg, in order to provide a known suitable structure for the storage and supply of oxygen in an anesthesia system (Sandberg; see page 10, right column, lines 3-16).
Regarding claims 16-17, the modified Rumph device teaches wherein the portable anesthesia apparatus further comprises an N2O tank, wherein the N2O tank comprises an E-size N2O tank (common medical gases such as oxygen and nitrous oxide may be supplied to an anesthesia machine via E-size cylinders) (Sandberg; see page 10, right column, lines 3-16).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of De Nando.
Regarding claim 18, as best understood, Rumph discloses a portable anesthesia transportation cart (electronic anesthesia delivery apparatus with wheels for portability) (abstract; Fig. 1) comprising: 
a portable base (circular platform with attached feet and wheels at the bottom of the device) (Figs. 1-3);  
a mounting post extending up from the portable base (stand 14) (Figs. 1-3); 
a CO2 absorber mount attached to the mounting post (absorber canister 38 is attached to the stand 14 by way of lower housing 18) (Figs. 1-3); 
an equipment shelf attached to the mounting post (lower housing 18 is attached to the stand 14) (Figs. 1-3);  
and an anesthesia machine mount attached to the equipment shelf (upper housing 16 which holds the anesthetic chambers 25, 27 and associated circuit board 50, ports, valves, and pipes is attached to the lower housing 18) (Figs. 1-3). 
Rumph is silent on wherein the anesthesia transportation cart has an apparatus footprint area CFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus.
However, De Nando teaches a mobile functional hospital unit for transporting medical fluids (De Nando; abstract) wherein the transportation cart has an apparatus footprint area CFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the area using width times depth thus ranges from 3500-9900 cm2, or 0.35-0.99 m2; the area of width times depth would be a rectangular area encompassing the downward projection of the rectangular base of the device) (De Nando; Fig. 1; col. 5, lines 37-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the anesthesia transportation cart has an apparatus footprint area CFA of not greater than 1.0 m2, wherein the apparatus footprint area is defined as an area of the smallest rectangle that can fully encompass a downward projection of the anesthesia apparatus, as taught by De Nando, for the purpose of providing the apparatus with compact dimensions for the convenient use of the apparatus by operators in a hospital setting or an emergency situation (De Nando; col. 5, lines 37-44).
Regarding claim 19, the modified Rumph device teaches wherein the anesthesia transportation cart has a cart occupying volume (Cov) of not greater than 1.0 m3 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the volume using width times depth time height thus ranges from 350000-1485000 cm3, or 0.35-1.485 m3 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
On page 5 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action.  The Examiner agrees and has thus withdrawn the claim objections. However, the newly amended claims have raised new issues which have been objected to as detailed above. 
On page 5 in the last paragraph to page 6 in the first three paragraphs of the Applicant’s remarks, the Applicant argues that the Rumph, Rock, and De Nando references individually do not teach all of the claim limitations of claim 1, and thus they cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the combination of the Rumph, Rock, and De Nando references can still be used to teach the Applicant’s claimed invention.
On page 6 in the fourth paragraph of the Applicant’s remarks, the Applicant argues that the need for FDA approved devices in certain areas does not provide motivation to incorporate such units into an apparatus with a very particular footprint area as recited in claim 1, and thus the current combination of references cannot teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner is not using the Rock reference as motivation to incorporate the Rumph device into the footprint area taught by De Nando. Rather, the Rock and De Nando references are being used independently as teaching references to modify the primary reference of Rumph. In other words, the Rumph device being FDA approved as taught by Rock and being of the claimed footprint area as taught by De Nando are not dependent on each other. Furthermore, there is no requirement that FDA approved anesthesia devices must have dimensions which exceed those dimensions claimed, nor is there a recitation in the current prior art of record which states their devices cannot be FDA approved. As Rumph is silent as to both its specific footprint area dimensions and being FDA approved, there is no reason Rumph cannot be modified to have the claimed footprint dimensions as taught by De Nando and modified to be FDA approved as taught by Rock. Thus, the current prior art or record can still be used to teach the invention as currently claimed. 
On page 6 in the last paragraph of the Applicant’s remarks, the Applicant argues that teaching cart size does not equate to footprint area, and thus De Nando cannot be used to teach this claimed limitation. However, the Examiner respectfully disagrees. Cart size can equate to footprint area, particularly in a reference such as De Nando. As seen in De Nando Figs. 1-3, the device has a rectangular base, and the downward projection of this rectangular base would fully the whole apparatus area. With a width between 50-90 cm and a depth between 70-110 cm (see De Nando, col. 5 lines 37-44), the footprint area (i.e. width times depth for the area of a rectangle) thus ranges from 3500-9900 cm2, or 0.35-0.99 m2. Thus, De Nando can still be used to teach this claim limitation. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that pumps, valves, monitoring means, gas cylinders, etc. in De Nando (i.e. “whatever can fit on it” as cited by the Applicant) do not equate to the size and complexity of an anesthesia machine, and that the complex machinery of an anesthesia machine such taught by Rumph cannot be consolidated into the claimed area footprint, thus the current prior art of record cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner believes there may be some confusion for the Applicant on what exactly the De Nando reference teaches. The De Nando references is not just a cart which a hospital worker can throw any number of miscellaneous mechanisms on for moving them around a hospital. Rather, De Nando is teaching a mobile hospital unit with specific mechanisms which are used to distribute medical fluids (De Nando; Figs. 1-7; abstract; col. 6, lines 6-33; col. 7, lines 56-65). In other words, the mechanisms of the De Nando cart are in use and functioning to distribute medical fluids. Therefore, the pumps, valves, monitoring means, gas cylinders, etc. have a similar complexity to the Rumph device, which also teaches such mechanisms for distributing the anesthesia fluid (Rumph; Figs. 1-7; abstract; col. 2, lines 20-39). Thus, there is a comparable complexity of mechanisms between the Rumph and De Nando devices, and as such these references can still be used in combination to teach the claimed invention. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that there is no motivation to consolidate the complex mechanisms of Rumph into the claimed small area footprint, and thus the current prior art of record cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Examiner provided a motivation statement with citation from the De Nando device in the 35 U.S.C. 103 rejections of the intendant claims above (“for the purpose of providing the apparatus with compact dimensions for the convenient use of the apparatus by operators in a hospital setting or an emergency situation (De Nando; col. 5, lines 37-44)”). Thus, there would be motivation for one of ordinary skill in the art to combine these references, and thus the current prior art can still be used to teach the claimed invention. 
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that those of ordinary skill in the art would recognize significant distinctions between consolidating and transporting the gas cylinders of De Nando and the more complex mechanisms of Rumph, and thus the current prior art of record cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. As previously explained above, the Rumph and De Nando devices teach devices for dispensing medical fluids with similar complex mechanisms, and therefore one of ordinary skill in the art could feasibly combine these references. Thus, the current combination of references can still be used to teach the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        /RACHEL T SIPPEL/Primary Examiner, Art Unit 3785